DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 13, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 14-19 & 22-27 of U.S. Patent No. 10,342,452. 
Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claims 1-28 of the application are to be found in claims 1-12, 14-19 & 22-27 of the patent. The difference between claims 1-28 of the application and claims 1-12, 14-19 & 22-27 of the patent lies in the fact that the patent claim(s) include(s) many more elements and is/are thus much more specific. Thus the invention of claims 1-12, 14-19 & 22-27 of the patent is in effect a "species" of In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-28 is/are anticipated by claims 1-12, 14-19 & 22-27 of the patent, they are not patentably distinct therefrom.
Claims 29-30 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 10,342,452.
It is clear that all the elements of claim 23 of the application are to be found in claim 22 of the patent. However, the patent claims fails to explicitly teach the stimulator handpiece of claim 23 wherein selected movement of the switch remotely varies an electrical signal deliverable to the stimulus probe such that at least two different stimulation energy levels are deliverable to the stimulus probe; wherein the at least two different stimulation energy levels delivered to the stimulus probe are between 0.0 and 30.0 milliamperes.
However, since claim 1 of the patent teaches a similar switch extending to an exterior portion of the handle; wherein movement of the switch to one of a plurality of positions relative to the handpiece remotely prompts the stimulator circuitry to continuously vary a stimulation energy level delivered to the stimulus probe while the switch is maintained in said one of the plurality of positions such that at least two different energy levels between 0.0 and 30.0 milliamperes are delivered, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the invention of claim 22 of the patent wherein selected movement of the switch remotely varies an electrical signal deliverable to the stimulus probe such that at least two different stimulation energy levels are deliverable to the stimulus probe; 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2005/0075578 to Gharib et al. discloses system and methods for performing surgical procedures and assessments.
US 2004/0034340 to Biscup discloses a smart dissector.
US 2001/0049524 to Morgan et al. discloses a surgical handpiece with self-sealing switch assembly.
US 5,806,522 to Katims discloses digital automated current perception threshold (CPT) determination device and method.
US 2002/0193843 to Hill et al. discloses a method and system for spinal cord stimulation prior to and during a medical procedure.
US 2002/0193779 to Yamazaki et al. discloses a laser beam irradiation probe.
US 2002/0065481 to Cory et al. discloses a nerve stimulator output control needle with depth determination capability and method of use.
US 6,618,626 to West et al. discloses an apparatus and methods for protecting the axillary nerve during thermal capsullorhaphy.
US 5,857,986 to Moriyasu discloses an interactive vibrator for multimedia.
US 5,540,235 to Wilson discloses an adaptor for neurophysiological monitoring with a personal computer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RENE T TOWA/Primary Examiner, Art Unit 3791